t c memo united_states tax_court william frederick depree petitioner v commissioner of internal revenue respondent docket no 7213-13l filed date william frederick depree pro_se john d ellis for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy the irs filed the levy notice to assist in collecting petitioner’s unpaid federal_income_tax liabilities for and the issues for decision are whether petitioner at the cdp hearing properly raised his underlying tax_liabilities for these years and whether the irs abused its discretion in declining to consider his request for an offer-in-compromise oic findings_of_fact the parties filed a stipulation of facts and related exhibits at trial we incor- porate the stipulation of facts and the accompanying exhibits by this reference petitioner resided in the district of columbia when he petitioned the court petitioner was employed during and as a security guard and de- scribes himself as a professional researcher in various fields of art and science he filed federal_income_tax returns for and reporting wages of dollar_figure and dollar_figure respectively he had no tax withheld from his wages for either year paid no estimated_tax and submitted no payment with either return the irs as- sessed the tax on the basis of these returns the irs sent petitioner a notice_and_demand for payment in date petitioner requested and was granted an installment_agreement whereby he would pay his total outstanding tax_liabilities in dollar_figure monthly installments petitioner made three payments totaling dollar_figure but then defaulted the irs accordingly terminated the installment_agreement and on date issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely filed form request for a collection_due_process or equivalent_hearing indicating that he desired an oic on date the irs sent petitioner a letter enclosing a form_656 offer_in_compromise and requesting that he complete the enclosed form for further consideration on date a settlement officer so from the irs appeals_office mailed petitioner a letter scheduling a telephone cdp hearing for date this letter indicated that the so would consider col- lection alternatives but noted that petitioner needed to submit financial informa- tion sufficient to enable the irs to determine his ability to pay the letter indi- cated that the so would also consider whether petitioner owe d the amount due before his scheduled cdp hearing petitioner did not submit form_656 did not propose any specific collection alternative did not submit the partial payment that must accompany an oic did not submit any documentation concern- ing his and tax_liabilities and did not ask for additional time to submit any of this material during the date hearing petitioner stated that he was challenging his underlying tax_liabilities on the ground that he owed no tax for either year although he informed the so that he was an inventor and artist who used his money for creative research he articulated no theory and submitted no evidence in support of his assertion that his correct_tax liability for each year was zero he told the so that he wanted an oic when asked why he had not submitted form_656 he stated that he had previously submitted an offer for dollar_figure that was walked all over and not considered this was apparently a reference to the installment_agreement on which he had paid dollar_figure before defaulting the so told petitioner that she could not consider an oic in the absence of a properly supported form_656 she indicated that petitioner might be eligible for another installment_agreement but when he replied that he was interested in nothing but an oic she informed him that she could afford him no relief at trial petitioner disputed his receipt of the so’s date letter however that letter was mailed to his current address and he called in for the cdp hearing at the appointed date and time using the telephone number stated in the letter the court does not credit petitioner’s testimony on this point the so stated in her case activity report that petitioner’s balance due of dollar_figure was due to insufficient withholding due to self assessed returns and that her review of petitioner’s account transcript shows that the proper assessment was made and that the mailing of notice_and_demand was proper on date the irs issued a notice_of_determination concerning col- lection action s under sec_6320 and or sustaining the levy on date petitioner submitted amended returns for and on which he claimed sec_41 research_and_experimentation tax_credits of dollar_figure and dollar_figure respectively the irs did not process these returns on date petitioner timely petitioned this court for review of the notice_of_determination as the basis for his disagreement with the irs determination he states in his petition amended tax forms for adding tax research credits which applied changed the tax owed to zero a standard of review opinion sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination de novo 114_tc_176 where the underlying tax_liability is not properly at issue the court reviews the irs decision for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir respondent agrees that petitioner was not foreclosed from disputing his underlying tax_liabilities at the cdp hearing however this court may consider a taxpayer’s challenge to his underlying tax_liability only if he properly raised that challenge before the irs see sec_301_6330-1 q a-f3 proced admin regs an issue is not properly raised at the cdp hearing if the taxpayer fails to request consideration of the relevant issue by appeals or if he requests consider- ation but fails to present any evidence after being given a reasonable opportunity to do so ibid see 140_tc_173 the so provided petitioner an opportunity to contest his underlying tax_liabilities for and but he failed to mount a proper challenge because he articulated no basis for relief and submitted no evidence he admitted at trial that he did not refer to research credits during his cdp hearing and provided the so with no documentation concerning these claims although he told the so that he was an inventor and artist who used his money for creative research this did not put her on notice that he was about to file amended returns claiming research credits petitioner submitted with his amended returns no documentation to support his claim for research credits totaling over dollar_figure million this claim is implausible on its face given these facts we conclude that petitioner did not properly raise his underlying tax_liability for or at the cdp hearing and he is thus barred from disputing those liabilities in this court we will therefore review the so’s determination for abuse_of_discretion only see goza t c pincite b analysis in deciding whether the so abused her discretion in sustaining the levy we consider whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action bal- ances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 it is clear from our review of the record that the so analyzed the transcript of petitioner’s account and verified that the requirements of applicable law and administrative procedure were followed the so stated in her case activity report that she had reviewed petitioner’s account transcript and confirmed that the proper assessment was made petitioner did not allege in his petition that any assessment was improper and this issue is therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded 115_tc_576 deeming conceded issues not raised in the taxpayer’s petition goza t c pincite busche v commissioner tcmemo_2011_285 102_tcm_566 noting that taxpayer’s challenge to her underlying liability failed because she did not plead in her petition that her liability is less than was assumed in the proposed levy the so did not abuse her discretion in declining to consider petitioner’s request for an oic despite being informed of the need to submit form_656 and supporting financial data petitioner failed to do so he also failed to submit the required partial payment see sec_7122 requiring partial payment of either of a lump-sum oic or of the amount of the first proposed installment in a periodic_payment oic petitioner stated that an oic was the only collection alternative in which he was interested but he put no offer on the table the so plainly did not abuse her discretion in deciding that he was ineligible for a collec- tion alternative under these circumstances see 454_f3d_688 7th cir without an actual offer_in_compromise to consider it would be most difficult for either the tax_court or this court to conclude that the appeals officer might have abused his discretion for the appeals officer could not mistakenly reject something which has not been presented to him 124_tc_69 finding no abuse_of_discretion when taxpayers did not submit an oic to the settlement officer conducting the cdp hearing even though they had sent an oic request to another irs office bergdale v commissioner tcmemo_2014_152 at t here is no abuse_of_discretion when the settlement officer fails to consider a taxpayer’s request for an offer-in-compromise when a form_656 was not filed romero v commissioner tcmemo_2009_264 98_tcm_473 without the submission of a formal oic we cannot determine whether respondent abused his discretion o’neil v commissioner tcmemo_2009_ 98_tcm_90 finding no abuse_of_discretion where taxpayer discussed oic with settlement officer but failed to submit a written offer godwin v commissioner tcmemo_2003_289 86_tcm_451 taxpayers who wish to propose an offer_in_compromise must submit a form finding no abuse_of_discretion in any respect we will sustain the irs determination to uphold the notice_of_levy to reflect the foregoing decision will be entered for respondent
